DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, lines 1-2, the claimed limitation “the sensor terminals” should be changed to “the plurality of sensor terminals” to correspond with the limitation set forth in line 2 of claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitation “a relationship analysis unit” of claims 1 and 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it functions as a generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term set forth above does not provide corresponding structure that perform the related function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8, recites the limitation, “the users”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 12-13, recites the limitation "the corresponding sensor terminal". As the preceding limitations recite “a plurality of sensor terminals”, it is not clear which of the plurality of sensor terminals the limitation refers. As such, there is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites substantially the same limitations as claim 1 above and is rejected on the same basis.
Claim 5, line 9, recites the limitation, “the steps”. There is insufficient antecedent basis for this limitation in the claim.
 The dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (US 2008/0183525) in view of Tomotada et al (JP 2005007154).
As per claim 1, Tsuji teaches a communication system comprising:
a plurality of sensor terminals each including a clock indicating an individual time and configured to detect sensing information related to a user and information detection time at which the sensing information has been detected (para 0018: a sensor network system comprising plural terminals and a processor for processing data received from those terminals. Each of the terminals includes a sensor for sensing a physical amount and a data sending unit for sending the physical amount sensed by the sensor; para 0126: Each terminal (TR) includes a sensing unit (TRSE), an input/output unit (TRIO), a recording unit (TRME), a watch (TRCK); para 0254: The time stamp set in the 22nd to 27th bytes denotes the starting time of each sensing pitch. The time stamp value is obtained from the watch (TRCK) built in the subject terminal (TR));
a management terminal configured to retain a reference time and adapted to communicate with the plurality of sensor terminals (para 0234: each terminal (TR) receives the time information from a gateway (GW)); and
a relationship analysis unit configured to analyze a relationship among the users of the plurality of sensor terminals (abstract: The processor calculates a value denoting a relationship between a first terminal wearing person and a second terminal wearing person according to the data received from the first and second terminals) , wherein
the management terminal acquires the sensing information from each of the plurality of sensor terminals (para 0051: Then, each terminal (TR) sends obtained data (i.e. sensing data) to a gateway by radio at predetermined intervals), and
the relationship analysis unit analyzes the relationship using the sensing information (para 0018: The processor calculates a value for denoting a relationship between a first person wearing a first one of the terminals and a second person wearing a second one of the terminals according to the data received from the first and second terminals).
Tsuji does not explicitly teach that the management terminal acquires the information detection time from each of the plurality of sensor terminals, corrects the information detection time acquired from each of the plurality of sensor terminals based on a lag between the individual time acquired from the corresponding sensor terminal and the reference time, and analyzes the relationship using the corrected information detection time. However, Tomotada teaches the management terminal acquires the sensing information and the information detection time from each of the plurality of sensor terminals (Claims: The biological information management system according to claim 1, wherein the sensor terminal associates the data measured by the sensor with the time of the first time measuring means and transmits the data to the data management device), corrects the information detection time acquired from each of the plurality of sensor terminals based on a lag between the individual time acquired from the corresponding sensor terminal and the reference and analyzes the relationship using the corrected information detection time (Description: A time difference (i.e. time lag) between the time measured by one time measuring means and the time measured by the first time measuring means of the other plurality of sensor terminals is detected, and the time difference of the plurality of Claims: Furthermore, a time lag between the time measured by the first time measuring means of the reference sensor terminal and the time measured by the first time measuring means of the other plurality of sensor terminals is detected, the sensor terminal characterized in that the time measured by the second timing means of the plurality of sensor terminals is corrected using the time difference; The biometric information management system, wherein the data management device includes a synchronization unit that corrects a time lag of the first timing unit among the plurality of sensor terminals and synchronizes data). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsuji with those of Tomotada in order to synchronize the measurement data between the sensor terminals.

As per claim 2, Tomotada teaches wherein the sensor terminals start detection of the sensing information and the information detection time before establishing communication with the management terminal (TECH-SOLUTION: Further, the present invention is characterized in that the sensor terminal associates the data measured by the sensor with the time measured by the first clock means when the data is measured, and transmits the data to the data management device).

Tomotada teaches updating the lag between the individual time and the reference time on a real-time basis (Claims: A biological information management method comprising: storing and updating the time difference information; Description: The first time measuring means 14 and the second time measuring means 35 are real time clocks).  Furthermore, Tomotada teaches detecting time lag between the sensor terminals and updating the time difference information (Description), Tomotada obviously teaches updating the lag between the individual time and the reference time at the sensor terminal where the communication has been disconnected.

As per claim 5-6, the claims disclose similar features as of claim 1 and are rejected based on the same basis as claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454